Title: To James Madison from Jared Irwin, 22 December 1807
From: Irwin, Jared
To: Madison, James


Tuesday 22nd. December 1807
On reference to a certificate of the Election by joint ballot of both branches of the Legislature, of Elijah Clark Esqr. as Solicitor General for the new or Ocmulgee Circuit
Ordered
That the Secretary of the State prepare a commission under the Great Seal of the State for Elijah Clarke Esqr. as Solicitor General for the new or Ocmulgee district, Elected by joint ballot of both branches of the Legislature on the first instant,
which was presented and signed.
Elijah Clarke Esqr. attended and made known his desire to qualify in this Office for the appointment of Solicitor General for the new or Ocmulgee district, whereupon the oath of Office was administered to and Subscribed by him, and he withdrew.
On reference to a concurred and approved resolution of the last General Assembly, a letter, for a copy of which see letter book, page  was written to our Senators & Representatives in Congress, inclosing copies of resolutions relative to the renewal of Miller & Whitney’s patents for their Cotton Machine.
A circular letter, for a Copy of which see letter Book page  was written the Honorable John Randolph, James Madison, Albert Gallatin, and Ceasar A. Rodney Esqr., enclosing copies of a resolution of the last General Assembly.
The following Grant was presented, examined and signed.
David Kennedy .... 150 acres land Effingham.
